Title: To Thomas Jefferson from John Morrow, 23 January 1808
From: Morrow, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Jany 23d 1808
                  
                  My acquaintance with the writer of the inclosed Letter will by no means warrant a strong recommendation from me. But I once had the pleasure of seeing him, and then I formed a favorable opinion of him, and I have since seen or heard of nothing to change that opinion. His Father, who handed me said Letter, is a gentleman of wealth & reputation in Jefferson County Virginia.
                  Supposing Sir that Mr. Hurst may be depending upon Genl. Smith & myself to make application for him, and that his wishes may reach you in no other way, is my excuse for troubling you on the subject.—
                  I am Sir very respectfully Your Most Obt. Hble. Sevt.
                  
                     John Morrow 
                     
                  
               